Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 1 of 12




            EXHIBIT C
                     Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 2 of 12
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________  District
                                                        Eastern District     of __________
                                                                         of Pennsylvania
              )HGHUDO7UDGH&RPPLVVLRQDQG
              &RPPRQZHDOWKRI3HQQV\OYDQLD                                     )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      2:20-cv-01113-GJP
             Thomas Jefferson University and                                   )
            Albert Einstein Healthcare Network                                 )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                                                        Independence Blue Cross, LLC
                                                      1901 Market Street, Philadelphia, PA 19103
                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Exhibit A attached hereto.


 Place: Faegre Drinker Biddle & Reath LLP                                              Date and Time:
           One Logan Square, Suite 2000                                                                  06/22/2020 9:00 am
           Philadelphia, PA 19103 (or other agreed upon location)

          The deposition will be recorded by this method:                     Stenographic and videographic means

      u Production: You, or your representatives, must also bring with you to the deposition the following documents,
        electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
        material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        05/26/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                             Paul H. Saint-Antoine
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)         Defendant
Thomas Jefferson University                                               , who issues or requests this subpoena, are:
3DXO+6DLQW$QWRLQH(VT)DHJUH'ULQNHU%LGGOH 5HDWK//32QH/RJDQ6TXDUH6WH3KLODGHOSKLD3$
(PDLOSDXOVDLQWDQWRLQH#IDHJUHGULQNHUFRP3KRQH  )D[  
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 3 of 12
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:20-cv-01113-GJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 4 of 12

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 5 of 12




                                EXHIBIT A TO 30(b)(6) NOTICE

                                          INSTRUCTIONS

       For the purpose of this Notice, the following Instructions shall apply:

       A.      Any subject set forth in the disjunctive shall also be read as if it is propounded in

the conjunctive, and vice versa. Any request propounded in the masculine gender shall also be

read as if propounded in the feminine and neuter gender, and vice versa. Any subject set forth in

the singular shall also be read as if propounded in the plural, and vice versa. Any subject set

forth in the present tense shall also be read as if propounded in the past tense, and vice versa.

       B.      If You object to any subject in whole or in part on the basis of privilege, set forth

the subject matter that will be withheld and the nature of the privilege claimed.

       C.      If You refuse to provide a designation based in whole or in part on the grounds of

burdensomeness, describe in detail the burden imposed and the effort that would be required to

provide information responsive to the request.

                                           DEFINITIONS

       Unless otherwise noted, the following definitions shall apply to this Notice:

       1.      “Acute Rehab Services” means physical rehabilitation services provided to

patients at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or

skilled nursing facilities. These services include physical therapy, occupational therapy, and

speech therapy.

       2.      “Administrative Proceeding” means the Federal Trade Commission Adjudicative

Proceeding, In re Thomas Jefferson University, et al., FTC Docket No. 9392.

       3.      “AG” means the Pennsylvania Office of the Attorney General, its employees,

attorneys, accountants, economists, staff, consultants, experts, agents, and representatives, and


                                                   4
        Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 6 of 12




specifically includes any third party representative or agent, wherever located, acting or

purporting to act on behalf of or assisting the AG in connection with the Merger Review, as

defined below.

       4.        “All” and “each” shall be construed as all and each.

       5.        “And” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the discovery request all responses that might otherwise be

construed outside of its scope.

       6.        “Any” means each and every.

       7.        “Commercial health insurance” means any insurance plan or product not

administered by the Government, including, but not limited to, managed Medicaid and managed

Medicare plans. “Commercial population” means the populations covered by such commercial

health insurance plans.

       8.        “Communication” or “communications” means all modes of conveying or

transmitting information, including but not limited to telephone calls, e-mails and all other forms

of electronic communication and electronic messaging, letters, memoranda, conversations,

interviews, meetings, hearings, notices, agreements, and other written, electronic or spoken

language or graphics between two or more persons, however transmitted or stored.

       9.        “Complaint,” as used herein, means the complaint filed in Federal Trade

Commission, et al. v. Thomas Jefferson University, et al., No. 2:20-cv--01113 (E.D. Pa.) and any

amended complaints that may be filed.

       10.       “Concerning,” “related to,” “relating to,” or “regarding” mean analyzing, alluding

to, concerning, considering, commenting on, consulting, comprising, containing, describing,




                                                  5
          Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 7 of 12




dealing with, discussing, evidencing, identifying, involving, reporting on, relating to, reflecting,

referring to, regarding, studying, mentioning, or pertaining to, in whole or in part.

          11.   “Declaration” means the Declaration of Paul Staudenmeier dated November 7,

2019 provided to the FTC.

          12.   “Defendants” means Jefferson and/or Einstein.

          13.   “Document” or “documents” are defined as broadly as those terms are construed

under Rule 34 of the Federal Rules of Civil Procedure, and are meant to include, but are not

limited to, all tangible and intangible modes of communicating, conveying, or providing any

information such as writings, letters, correspondence, communications, notes, witness

statements, transcripts, letters, memoranda, drawings, graphs, charts, photographs, discs,

computer recordings, electronic mail, spreadsheets, data, databases, and any other data

compilations from which information can be obtained, as well as drafts and any non-identical

copies.

          14.   “Einstein” means Albert Einstein Healthcare Network and its predecessors,

divisions, subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,

employees, agents, and representatives.

          15.   “FTC” means the Federal Trade Commission, its employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting the FTC in connection with the Merger Review, as defined below.

          16.   “Identify” shall mean (a) regarding an individual, the individual’s full name,

present address (or, if unknown, the last known address), telephone number, business address

and telephone number, and place of employment and position; and (b) regarding an entity, the



                                                   6
        Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 8 of 12




name under which the entity customarily does business, its address, its telephone number, and, if

known, the identity of the individual believed to have the most knowledge with respect to the

matters in the relevant Request.

       17.     “Interviewed” or “interviews” means any communications, verbal or otherwise,

not specifically identified in deposition transcripts or declarations by or on behalf of the

Plaintiffs with any individual or entity other than Jefferson or Einstein regarding the Proposed

Transaction.

       18.     “Investigation” means the FTC’s investigation into the Transaction.

       19.     “Jefferson” means Thomas Jefferson University and its predecessors, divisions,

subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers, employees,

agents, and representatives.

       20.     “Litigation” means the case Federal Trade Commission, et al. v. Thomas

Jefferson University, et al., No. 2:20-cv-01113 (E.D. Pa.).

       21.     “Merger Review” means the FTC’s and AG’s investigative review of the

Proposed Transaction, FTC File No. 181-0128, including but not limited to, this Litigation and

the Administrative Proceeding.

       22.     “Narrow Network” means any commercial health insurance plan offered in an

area in which any health providers located in that area are excluded from participation.

       23.     “Person” (or “person”) means any natural person, corporation, association,

organization, firm, company, partnership, joint venture, trust, estate, or other legal or

governmental entity, whether state or federal, whether or not possessing a separate juristic

existence.




                                                  7
        Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 9 of 12




        24.     “Greater Philadelphia Area,” as used herein, means the following counties in

Pennsylvania: Philadelphia, Bucks, Chester, Delaware, and Montgomery; and the following

counties in New Jersey: Burlington, Camden, and Gloucester.

        25.     “Plaintiffs” (or “plaintiffs”) means the Federal Trade Commission and the

Commonwealth of Pennsylvania.

        26.     “Proposed Transaction” (or “Transaction”), as used herein, means the merger of

Jefferson and Einstein pursuant to the System Integration Agreement entered on September 14,

2018 as described in the Complaint.

        27.     “Third Party” means any person other than the FTC, the Commonwealth of

Pennsylvania, Jefferson, or Einstein.

        28.     “Tiered Network” means any commercial health insurance plan in which

members pay different out-of-pocket expenses or access different benefits for different “in-

network” health providers within the plan.

        29.     You” (or “you”) or “Yours” (or “yours”) means Independence Blue Cross, LLC,

its domestic and foreign parents (including but not limited to Independence Health Group, Inc.),

predecessors, divisions, subsidiaries, affiliates, partnerships, joint ventures, employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting Independence Blue Cross in its involvement with the FTC’s Investigation

or the Litigation.




                                                  8
      Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 10 of 12




                                    DEPOSITION TOPICS

1.    The Proposed Transaction, the Merger Review, the Administrative Proceeding, and the
      Litigation, including any efforts or actions taken by You to oppose, prevent, delay, or
      terminate the Proposed Transaction.

2.    The Declaration, all statements and allegations contained therein, and all related
      communications exchanged by or on behalf of Paul Staudenmeier with the Plaintiffs,
      including any drafts of the Declaration.

3.    Your commercial, Managed Medicaid, and Managed Medicare products, including any
      Narrow Network or Tiered Network products, offered since January 1, 2016, including
      the providers who are in the products and the prices, rates, and other terms for their
      participation.

4.    The formation, strategy, and development of commercial networks You offer in the
      Greater Philadelphia Area, including the factors You consider in deciding which inpatient
      general acute care hospitals and rehabilitation facilities to include or exclude.

5.    The healthcare facility preferences of employers, brokers, individual patients, or Your
      members who reside or work in, or physicians who practice in, any portion of the Greater
      Philadelphia Area.

6.    The incentives and disincentives You provide healthcare providers (e.g., physicians) to
      refer patients to certain healthcare facilities in the Greater Philadelphia Area for care.

7.    The performance, strengths, and weaknesses of healthcare providers in the Greater
      Philadelphia Area with respect to consideration for participation in value-based contracts
      with You.

8.    Your discussions and negotiations with Jefferson and/or Einstein regarding participation
      in Your commercial health insurance products and value-based programs, including but
      not limited to any discussions regarding the potential termination of Jefferson’s or
      Einstein’s contract(s) with You.

9.    The prices or rates healthcare providers in the Greater Philadelphia Area charge You for
      inpatient services, outpatient services, and Acute Rehab Services in Your commercial
      products, including changes in those prices over time.

10.   The relationship between the prices You pay healthcare providers for inpatient services,
      outpatient services, or Acute Rehab Services in Your commercial products and the
      commercial health insurance premiums You charge employers and individuals.

11.   The healthcare providers in the Greater Philadelphia Area that You view as substitutable
      with Jefferson (including its facilities) or Einstein (including its facilities) in connection
      with the formation of Your provider networks.



                                                 9
      Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 11 of 12




12.   Your strategy and rationale for reclassifying Einstein Medical Center Philadelphia from
      an academic medical center to a high-end community hospital and reclassifying Einstein
      Medical Center Montgomery from a high-end community hospital to a standard
      community hospital.

13.   Your termination of or threat to terminate any healthcare provider from a product or
      network in the Greater Philadelphia Area, including but not limited to, any termination of
      or threat to terminate Tower Health during Your contract negotiations with Tower Health
      in 2017.

14.   Patient travel patterns and distances patients will travel in the Greater Philadelphia Area
      for inpatient services, outpatient services, or Acute Rehab Services, including any
      analyses of such patient travel patterns and distances.

15.   Your assessment of the Acute Rehab Services that skilled nursing facilities (“SNFs”)
      provide and Your discussions and negotiations with SNFs to provide Acute Rehab
      Services.

16.   Your discussions with employers, brokers, individual patients, and Your members about
      network coverage for Acute Rehab Services in the health plans You offer.

17.   Your plans and strategies for developing and selling commercial health insurance plans in
      the Greater Philadelphia Area, including, but not limited to, plans for risk sharing with
      health care providers, Narrow Network products, and Tiered Network products.

18.   Your competitors or competition in the sale of commercial health insurance, Managed
      Medicaid, or Managed Medicare products in the Greater Philadelphia Area, including,
      but not limited to, competition between You and Health Partners Plan.

19.   Your plans to acquire or control, through direct or indirect ownership interest or any
      other means, healthcare providers and physicians in the Greater Philadelphia Area,
      including but not limited to plans of Independence Health Group, Inc.

20.   Your discussions with Jefferson, Main Line Health, and other providers about You
      contracting with the Delaware Valley Accountable Care Organization.

21.   Your participation in the request for proposals issued by the Delaware Valley
      Accountable Care Organization to select a third party administrator for Jefferson’s
      employee medical benefits plan, and Your efforts and strategies to retain Your role as the
      third party administrator for Jefferson’s employee medical benefits.

22.   The impact of the closure of Hahnemann University Hospital, St. Joseph’s Hospital, and
      Mercy Catholic Medical Center-Mercy Philadelphia Campus on patient access and
      pricing for inpatient services, outpatient services, or Acute Rehab Services in the Greater
      Philadelphia Area.

23.   The impact of the potential closure of Einstein on patient access and pricing for inpatient
      services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area.

                                               10
      Case 2:20-cv-01113-GJP Document 75-4 Filed 06/04/20 Page 12 of 12




24.   Any proposed, discussed, or attempted merger, acquisition, affiliation, joint venture, or
      other potential transaction among You, Einstein, and any third party from January 1,
      2015 to the present.

25.   Any proposed, discussed, or attempted merger, acquisition, affiliation, joint venture, or
      other potential transaction between You and any hospital or hospital system in the
      Greater Philadelphia Area from January 1, 2017 to the present, including Einstein.

26.   Your communications with any federal, state, or local government employee regarding
      any contemplated, potential, or actual merger, affiliation, joint venture, or other
      transaction with Einstein and any entity.




                                              11
